Citation Nr: 0628683	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-16 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel
INTRODUCTION

The appellant had active military service from September 1960 
to September 1962.  He also had certified active duty for 
training from August 17 to August 31, 1963, and from November 
10 to December 20, 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 RO rating decision that 
inter alia denied the appellant's claim to a TDIU and also 
denied his petition to reopen a previously-denied claim for 
service connection for a bilateral knee disorder.  The 
appellant filed a Notice of Disagreement (NOD) in regard to 
these issues in September 2001, and the RO issued a Statement 
of the Case (SOC) in September 2002.  The appellant filed a 
VA Form 9 (Appeal to the Board of Veterans' Appeals) later in 
September 2002.

In November 2002, the appellant testified before the 
undersigned Member of the Board in a hearing conducted at the 
RO, and a transcript of that hearing is of record.  During 
the hearing, the appellant submitted documents for inclusion 
in the record with a waiver of initial RO jurisdiction, and 
the Board accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800.

In an April 2004 decision, the Board held that new and 
material evidence was not received in regard to the claim for 
service connection for bilateral knee disorder; that issue is 
accordingly no longer before the Board.  At the same time, 
the Board remanded the issue of entitlement to a TDIU to the 
RO for further development.  The RO accomplished the required 
action and readjudicated the issue on appeal, as reflected in 
a December 2005 Supplemental SOC (SSOC).  The file was 
thereupon returned to the Board for further appellate review.

In January 2006, the appellant filed a VA Form 9 to the RO 
regarding the unrelated issue of entitlement to an increased 
rating for service-connected pseudofolliculitis barbae, 
currently rated as 10 percent disabling.  However, that issue 
is not presently on appeal to the Board.  A decision by the 
Board in September 1998 held that the appellant's attempted 
appeal in regard to that issue was not timely filed; 
immediately thereafter, the appellant submitted a new claim 
for increased rating that was denied by an unappealed RO 
rating decision in September 1999.  Accordingly, the 
appellant's correspondence in January 2006 constitutes a new 
claim for increased rating, which is hereby referred to the 
RO for appropriate development and adjudication as Agency of 
Original Jurisdiction.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  From February 24, 1995, the appellant has had one 
service-connected disability rated as 60 percent disabling, 
i.e. postoperative residuals of anal fistula.  He also has 
service connection for pseudofolliculitis barbae and for 
tonsillitis status post tonsillectomy.  

3.  Competent medical opinion states that the appellant's 
nonservice-connected disabilities render him unemployable, 
and that it is less likely than not that his unemployability 
can be attributed solely to his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disability are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2005).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the issue of entitlement to a TDIU has been 
accomplished.

In a post-remand notice letter in April 2004, the RO notified 
the appellant that in order to establish entitlement to a 
TDIU, the evidence must show that the claimant is unable to 
secure and follow a substantially gainful employment solely 
due to service-connected disabilities, with the threshold 
being one service-connected disability ratable at 60 percent 
or more, or two or more service-connected disabilities of 
which at least one is ratable at 40 percent or more and the 
combined disability is 70 percent or more.  The letter also 
discussed the medical evidence needed to support these 
elements, and the appellant was afforded an opportunity to 
respond before the RO readjudicated the case in December 
2005, as reflected in the SSOC.   Accordingly, the Board 
finds that the appellant has received sufficient notice of 
the information and evidence needed to support his claim and 
has been afforded ample opportunity to submit such 
information and evidence. 

The Board also notes that the AMC's letter of April 2004 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant, and what evidence, if any, will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the appellant was 
advised that VA is responsible for getting relevant records 
from any Federal agency, and that VA is also required to make 
reasonable efforts to obtain records held by non-Federal 
agencies such as private medical records, employment records, 
or records from state and local governments.  The letter 
identified the evidence of record to that point and asked the 
appellant to identify and provide the necessary releases for 
any medical providers from whom he wished VA to obtain 
additional evidence for consideration.  The April 2004 letter 
specifically advised the appellant, "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your appeal, please send it to 
us."  
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content-of-notice requirements have 
been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant after the rating action on appeal.  
However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the appellant has been afforded opportunities to present 
information and/or evidence in support of his claim.  
Following issuance of the April 2004 notice letter (which 
completed VA's notice requirements and corrected any 
deficiencies in prior notice letters) the appellant was 
presented yet another opportunity to present information 
and/or evidence pertinent to the appeal. Neither in response 
to the letter cited above, nor at any other point during the 
pendency of this appeal, has the appellant informed the RO of 
the existence of any evidence-in addition to that noted 
below-that needs to be obtained prior to adjudication by the 
Board.    

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998). 

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating code and 
information regarding the effective date assigned.  In this 
case, the Board notes that the appellant was advised of the 
rating formulae and the effective dates for his service-
connected disabilities in the unappealed rating decision in 
January 1996 that rated his anal fistula at 60 percent 
effective February 24, 1995, and the unappealed rating 
decision in September 1999 that continued a 10 percent rating 
for pseudofolliculitis barbae.  This suffices for Dingess.  
Further, since the Board's action herein denies entitlement 
to a TDIU, no effective date is being assigned, and there is 
no possibility of prejudice under the notice requirements of 
Dingess.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  On its own and pursuant to Board 
remand, the RO has obtained the appellant's service medical 
record and VA treatment records; the appellant has identified 
no other VA or private medical sources of pertinent records.  
The RO has diligently attempted to obtain the appellant's 
complete Social Security Administration (SSA) disability 
file, but SSA advised the RO in writing that the appellant's 
file cannot be located.  The appellant was afforded a VA 
medical examination in November 2005 for the specific purpose 
of obtaining a medical opinion in regard to the impact of his 
service-connected disability on his employability.  Finally, 
the appellant testified before the Board in November 2002 and 
presented oral argument and documentary evidence for 
inclusion in the record.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence in addition to that identified above, that needs to 
be obtained.  The Board also finds that the record also 
presents no basis for further development to create any 
additional evidence for consideration in connection with the 
current claim.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  

II.  Analysis

Total disability ratings for compensation may be assigned 
where schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service connected disabilities, provided that if 
there is only one such disability it must be ratable at 60 
percent or more, and if there are two or more disabilities at 
least one disability must be ratable at 40 percent or more 
and the combined rating must be at least 70 percent or more.  
38 C.F.R. § 4.16(a) (2005) (emphasis in original).

The appellant has a service-connected disability 
(postoperative residuals of an anal fistula) that has been 
rated as 60 percent disabling from February 24, 1995.  He 
also has service connection for pseudofolliculitis barbae, 
rated as 10 percent disabling from October 30, 1992, and for 
tonsillitis status post tonsillectomy, rated as 
noncompensable from March 30, 2000.  The appellant 
accordingly met the threshold for consideration of a TDIU as 
of February 24, 1995.  

The Board found in a March 2000 decision that the appellant 
was not entitled to a TDIU at that time.  The remaining 
question accordingly is whether the appellant's service-
connected disabilities, alone, have rendered him unable to 
secure or follow substantially gainful employment since March 
2000.  

For a veteran to prevail on a total rating claim, the record 
must reflect some factor that takes the claimant's case 
outside the norm.  The sole fact that a veteran is unemployed 
or has difficulty finding employment is not enough, since a 
high rating in itself is recognition that the impairment 
makes it difficult to obtain and keep employment; the 
question is whether the claimant is capable of performing the 
physical and mental acts required for employment, not whether 
the claimant can find employment.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  Further, the claimant's 
individual unemployability must be determined without regard 
to any nonservice-connected disabilities or to the claimant's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose, 4 
Vet. App. at 363.

The appellant was found to be unemployable effective March 
1991 by the Social Security Administration (SSA).  
Unfortunately, the SSA advised VA that the appellant's 
complete SSA file cannot be located, so there is no objective 
evidence as to exactly which physical disabilities caused SSA 
to classify the appellant as unemployable.  However, the file 
includes a November 2001 SSA Report of Continuing Disability 
in which the appellant reported to SSA that his 
unemployability was based on two knee operations, a bad back, 
and sleep apnea.  In the same document, the appellant cited 
his hemorrhoids as an impediment to mobility. 

Although the appellant's complete SSA file is not available 
to VA, there is other objective medical evidence of record as 
discussed below that is sufficient to determine the question 
of whether the appellant's service-connected disabilities, 
alone, render him unemployable.  

The appellant had a VA medical examination in September 2001 
during which the examiner concluded that the appellant's 
service-connected anal fistulas (rated as 60 percent 
disabling) caused only rare discomfort and leaking; the 
examiner also noted that the appellant reported he had ceased 
working because of recent operative procedures to his knees.  

A VA medical examiner in October 2003 stated that the 
appellant was probably not able to obtain and retain 
substantially gainful employment without further vocational 
rehabilitation.  Significantly, the examiner noted current 
diabetes mellitus type 2, coronary artery disease, gout, 
dyslipidemia, severe osteoarthritis status post bilateral 
knee replacements, right shoulder arthroplasty, right ankle 
disorder, chronic low back pain, and degenerative joint 
disease of the cervical spine, but he did not cite the 
service-connected anal fistulas as a significant industrial 
impairment. 
  
VA Medical Center (VAMC) treatment records from July 2003 to 
November 2005 show treatment for status post right and left 
shoulder surgeries with tendonitis or bursitis, status post 
left foot surgery with osteoarthritis, status post hernia 
repair, diabetes, hypertension, coronary artery disease, 
hypercholesterolemia, upper respiratory infection, skin 
infection of the face and neck, gout of the left foot, 
eczema, status post myocardial infarction in 2002, 
pseudofolliculitis barbae, chronic low back pain with 
sciatica, constipation, onychomycosis and xerosis, and 
nonketotic hyperglycemia; the appellant also received opioid 
pain medications for chronic pain syndrome.   There is no 
evidence whatsoever of complaint of, or treatment for, active 
symptoms of his service-connected anal fistula, and 
accordingly no evidence that the service-connected disability 
was affecting his employability during the period. 

Most significantly, the appellant had a VA medical 
examination in November 2005 specifically to determine the 
effect of the appellant's service-connected postoperative 
anal fistula on his ability to work.  Based on review of the 
claims file and examination of the appellant, the examiner 
stated that the severity of the appellant's nonservice-
connected disorders, particularly his multiple joint problems 
requiring daily narcotic use for pain control, would render 
him unemployable, but that it is less likely than not that 
the appellant's service-connected disabilities alone would 
render him unable to obtain and maintain gainful employment.  
The examiner based this opinion on review of the appellant's 
voluminous treatment record, which showed few complaints and 
little treatment for his service-connected condition, the 
current interview, and the objective findings of clinical 
examination.   

Based on the medical evidence above, the Board finds that the 
appellant's service-connected disabilities alone do not 
render him unable to obtain or maintain gainful employment.

At this point, the Board notes that the record includes a 
statement dated in August 2000 from Dr. S.H., the appellant's 
attending VA physician, that the appellant's service 
representative asserts should be preferred over the opinion 
of the VA medical examiner, since Dr. S.H. is or was the 
appellant's regular physician.  See Appellant's Post-Remand 
Brief dated in June 2006.  In his letter, Dr. S.H. stated 
that among the appellant's chronic ailments were severe 
hemorrhoids and diffuse osteoarthritis, each of which limited 
the appellant's mobility.  Dr. S.H. noted that the 
appellant's hemorrhoids were painful and often bled, 
requiring the appellant to wear prophylactic pads.  Dr. S.H. 
stated that the appellant should not and could not 
participate in occupational activities including heavy 
lifting and bending over.
  
The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  It is 
the Board's duty to assess the credibility and probative 
value of evidence, and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  As true with any piece of evidence, the 
credibility and weight to be assigned to these opinions are 
within the province of the Board as adjudicators.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).

For the reasons below, the Board finds that the opinion of 
the November 2005 VA medical examiner is more probative of 
the issue at hand than the August 2000 opinion by Dr. S.H.:

First, the opinion by Dr. S.H. is ambiguous in regard to both 
the degree and the cause of the appellant's industrial 
impairment.  It is impossible to determine from the context 
of the document whether Dr. S.H. intended to state that the 
appellant was unsuitable for all gainful employment, as 
required by the criteria for a TDIU, or simply unsuited to 
employment requiring bending or heavy lifting.  It is also 
impossible to determine from the context of the document 
whether Dr. S.H. intended to attribute the appellant's 
industrial impairment solely to his service-connected 
hemorrhoids, as the criteria for a TDIU require, or whether 
instead he intended to document that the service-connected 
hemorrhoids and the nonservice-connected osteoarthritis both 
significantly contribute toward the appellant's industrial 
impairment.  In contrast, the opinion of the VA medical 
examiner is unambiguous in stating that the appellant is 
totally unemployable, but not solely due to his service-
connected disabilities.    

Second, the VA examiner's opinion was made after an 
examination of the appellant and a complete review of the 
claims file and the current VA computer record, while there 
is no indication as to the evidence that Dr. S.H. had 
available.  The Board notes that the physician's access to 
the claims file and the thoroughness and detail of the 
opinion are factors for assessing the probative value of a 
medical opinion.   Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  

Third, the VA examiner provided the rationale for his 
opinion, while Dr. S.H. did not.  In assessing evidence such 
as medical opinions, the failure of the physician to provide 
a basis for his opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  In fact, a 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
 
Finally, the Board notes that the appellant's representative 
asserts that a claimant's treating physician is held to a 
higher standard, citing Lehman v. Derwinski, 21 Vet. App. 339 
(1991) and also citing Smith v. Derwinski, 2 Vet. App. 137, 
141 (1992).  However, in fact the Court has expressly 
declined to adopt a rule that accords greater weight to the 
opinion of the veteran's treating physician over a VA or 
other physician.  Winsett v. West, 11 Vet. App. 420 (1998); 
Chisem v. Brown, 4 Vet. App. 169, 176 (1993); Guerrieri  v. 
Brown, 4 Vet. App. 467, 471-73 (1993).

In addition to the medical evidence above, the Board has 
considered lay evidence in the form of statements from the 
appellant's sister and his brother-in-law supporting 
unemployability; however, both letters cite symptoms of upper 
respiratory disease and sleep apnea, neither of which is 
service-connected; accordingly, these statements actually 
constitute evidence that the appellant's unemployability is 
not due solely to his service-connected disabilities.  

The Board has also considered the appellant's correspondence 
to VA, and particularly his November 2002 testimony before 
the Board.  The appellant testified that in 1990 he was fired 
from his last job, as a cook, because he was unable to stand 
due to his knee disorder.  The appellant testified that his 
service-connected anal fistula makes it difficult to work 
because he has to wear a pad, can only wear white shorts, 
cannot sit for long periods, has to change clothes twice 
daily, cannot lift heavy objects, experiences chafing, and 
has an offensive odor that makes it difficult to be around 
people.  The Board finds that the appellant's testimony is 
evidence that his service-connected disability causes an 
industrial impairment to some degree, but does not constitute 
evidence that his service-connected disability, alone, 
renders him unemployable.

The Board accordingly finds that the medical and lay evidence 
of record does not show that the appellant is rendered 
unemployable solely by his service-connected disabilities, 
and that the criteria for a TDIU are not met.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 and the doctrine of 
reasonable doubt.  The criteria for TDIU are clearly defined, 
and appellant does not meet those criteria.  For this reason 
the doctrine of reasonable doubt is not for application and 
TDIU cannot be granted.


ORDER

A total rating based on individual unemployability is denied.  




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


